UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 001-35633 Sound Financial Bancorp, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 45-5188530 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2005 5th Avenue, Suite 200, Seattle Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(206) 448-0884 Securities Registered Pursuant to Section 12(b) of the Act: Common Stock, par value $.01 per share Securities Registered Pursuant to Section 12(g) of the Act: Title of each class None Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES []NO [X] Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES []NO [X] Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [X]NO [] Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting Company.See definition of “large accelerated filer,” and “smaller reporting Company” in Rule 12b-2 of the Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting Company [X] (Do not check if smaller reporting Company) Indicate by checkmark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] The aggregate market value of the voting and non-voting common equity held by non-affiliates as of June 30, 2012, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $8.9 million.(The exclusion from such amount of the market value of the shares owned by any person shall not be deemed an admission by the registrant that such person is an affiliate of the registrant.) Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. As of March 29, 2013, there were 2,587,544 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE PART III of Form 10-K – Portions of the Registrant’s Proxy Statement for its 2013 Annual Meeting of Shareholders. PART I Item 1.Business Special Note Regarding Forward-Looking Statements · Certain matters discussed in this Form 10-K constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements relate to our financial condition, results of operations, plans, objectives, future performance or business. Forward-looking statements are not statements of historical fact, are based on certain assumptions and are generally identified by use of the words “believes,” “expects,” “anticipates,” “estimates,” “forecasts,” “intends,” “plans,” “targets,” “potentially,” “probably,” “projects,” “outlook” or similar expressions or future or conditional verbs such as “may,” “will,” “should,” “would” and “could.” Forward-looking statements include statements with respect to our beliefs, plans, objectives, goals, expectations, assumptions and statements about, among other things, expectations of the business environment in which we operate, projections of future performance or financial items, perceived opportunities in the market, potential future credit experience, and statements regarding our mission and vision. These forward-looking statements are based upon current management expectations and may, therefore, involve risks and uncertainties. Our actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements as a result of a wide variety or range of factors including, but not limited to: changes in economic conditions, either nationally or in our market area; · fluctuations in interest rates; · the risks of lending and investing activities, including changes in the level and direction of loan delinquencies and write-offs and changes in estimates of the adequacy of our allowance for loan losses; · the possibility of other-than-temporary impairments of securities held in our securities portfolio; · our ability to access cost-effective funding; · fluctuations in the demand for loans, the number of unsold homes, land and other properties, and fluctuations in real estate values and both residential and commercial and multifamily real estate market conditions in our market area; · secondary market conditions for loans and our ability to sell loans in the secondary market; · our ability to attract and retaindeposits; · our ability to successfully integrate any assets, liabilities, customers, systems, and management personnel we may acquire into our operations and our ability to realize related revenue synergies and expected cost savings and other benefitswithin the anticipated time frames or at all,; · legislative or regulatory changes such as the Dodd-Frank Wall Street Reform and Consumer Protection Act and its implementing regulations that adversely affect our business, as well as changes in regulatory policies and principles, orthe interpretation of regulatory capital or other rules including changes related to Basel III; · monetary and fiscal policies of the Board of Governors of the Federal Reserve System (“Federal Reserve”) and the U.S. Government and other governmental initiatives affecting the financial services industry; 2 · results of examinations of Sound Financial Bancorp and Sound Community Bank by their regulators, including the possibility that the regulators may, among other things, require us to increase our allowance for loan losses or to write-down assets, change Sound Community Bank’s regulatory capital position or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect ourliquidity and earnings; · increases in premiums for deposit insurance; · our ability to control operating costs and expenses; · the use of estimates in determining fair value of certain of our assets, which estimates may prove to be incorrect and result in significant declines in valuation; · difficulties in reducing risks associated with the loans on our balance sheet; · staffing fluctuations in response to product demand or the implementation of corporate strategies that affect our workforce and potential associated charges; · computer systems on which we depend could fail or experience a security breach; · our ability to retain key members of our senior management team; · costs and effects of litigation, including settlements and judgments; · our ability to implement our business strategies; · increased competitive pressures among financial services companies; · changes in consumer spending, borrowing and savings habits; · the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; · our ability to pay dividends on our common stock; · adverse changes in the securities markets; · the inability of key third-party providers to perform their obligations to us; · changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; and · other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services and the other risks described from time to time in this Form 10-K and our other filings with the U.S. Securities and Exchange Commission (the “SEC”) . We wish to advise readers not to place undue reliance on any forward-looking statements and that the factors listed above could materially affect our financial performance and could cause our actual results for future periods to differ materially from any such forward-looking statements expressed with respect to future periods and could negatively affect our stock price performance. 3 We do not undertake and specifically decline any obligation to publicly release the result of any revisions which may be made to any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. References in this document to Sound Financial Bancorp or the Company refer to Sound Financial Bancorp, Inc. and its predecessor, Sound Financial, Inc., a federal corporation, and references to the “Bank” refer to Sound Community Bank.References to “we,” “us,” and “our” means Sound Financial Bancorp andits wholly-owned subsidiary, Sound Community Bank, unless the context otherwise requires. General Sound Financial Bancorp, a Maryland corporation, is a full stock holding company for its wholly owned subsidiary, Sound Community Bank (hereinafter sometimes referred to as the “Bank”).On August 22, 2012, Sound Financial Bancorp completed a public offering and share exchange as part of the Bank’s conversion from the mutual holding company structure and the elimination of Sound Financial, Inc. and Sound Community MHC (the “Conversion”). Please see Note3 of the Notes to Consolidated Financial Statements under Item8 of this report for more information.All share and per share information in this report for periods prior to the Conversion has been adjusted to reflect the 0.87423:1 exchange ratio on publicly traded shares. Substantially all of Sound Financial Bancorp’s business is conducted through Sound Community Bank, which until December 28, 2102, was a federal savings bank subject to extensive regulation by the Office of the Comptroller of the Currency (“OCC”).During October 2012, the Bank filed an application to convert from a federally chartered savings bank to a Washington state-chartered commercial bank.The charter change was completed on December 28, 2012.As a Washington commercial bank, the Bank’s regulators are the Washington State Department of Financial Institutions (“WDFI”) and the Federal Deposit Insurance Corporation (“FDIC”).The Federal Reserve will remain as the primary federal regulator for the Company.The charter change primarily was undertaken to reduce regulatory examination costs and to move oversight of the Bank to the WDFI, which is focused on local community banks and financial institutions. Sound Community Bank’s deposits are insured up to applicable limits by the FDIC.At December 31, 2012, Sound Financial Bancorp had total consolidated assets of $381.0 million, net loans of $322.5 million, deposits of $312.1 million and stockholders’ equity of $43.5 million.The shares of Sound Financial Bancorp are traded on The NASDAQ Capital Market under the symbol “SFBC.”Our executive offices are located at 2005 5th Avenue, Suite 200, Seattle, Washington, 98121. Our principal business consists of attracting retail deposits from the general public and investing those funds, along with borrowed funds, in loans secured by first and second mortgages on one- to four-family residences (including home equity loans and lines of credit), commercial and multifamily, consumer and commercial business loans and, to a lesser extent, construction and land loans.We offer a wide variety of secured and unsecured consumer loan products, including manufactured home loans, automobile loans, boat loans and recreational vehicle loans.As part of our business, we focus on residential mortgage loan originations, many of which we sell to Fannie Mae.We sell these loans with servicing retained to maintain the direct customer relationship and promote our emphasis on strong customer service. Our operating revenues are derived principally from earnings on interest earning assets, service charges and fees, and gains on the sale of loans.Our primary sources of funds are deposits, Federal Home Loan Bank (“FHLB”) advances and other borrowings, and payments received on loans and securities.We offer a variety of deposit accounts that provide a wide range of interest rates and terms, generally including savings, money market, term certificate and demand accounts. 4 Market Area We serve the Puget Sound region in western Washington, including the Seattle Metropolitan Statistical Area (“MSA”), and Clallam County, Washington through our main office in Seattle and four branch offices, two of which are located in the Seattle MSA and two that are located in Clallam County, west of Puget Sound.Our main office is located in Seattle in King County, while the Tacoma branch is located in Pierce County, the Mountlake Terrace branch is located in Snohomish County and the Sequim and Port Angeles branches are located in Clallam County.Based on the most recent branch deposit data provided by the FDIC, our share of deposits in the Seattle MSA was approximately 0.1%.In Clallam County we have approximately 12.2% of the deposits in that market.See “– Competition.” Our market area includes a diverse population of management, professional and sales personnel, office employees, manufacturing and transportation workers, service industry workers and government employees, as well as retired and self-employed individuals.The population has a skilled work force with a wide range of education levels and ethnic backgrounds.Major employment sectors include information and communications technology, financial services, manufacturing, maritime, biotechnology, education, health and social services, retail trades, transportation and professional services.The largest employers headquartered in our market area include Boeing, Microsoft, Costco, Nordstrom, Amazon.com, Starbucks, University of Washington and Weyerhaeuser. Weak economic conditions and ongoing strains in the financial and housing markets which began in 2008, generally started to improve in 2012 in portions of the United States, including our market area. While the effects during this period presented an unusually challenging environment for banks and their holding companies, including us, trends in housing prices and unemployment are generally improving. For the month of December 2012, the Seattle MSA reported an unemployment rate of 6.2%, as compared to the national average of 7.8%, according to the latest available information from the Bureau of Labor Statistics. Home prices in our markets also improved over the past year. Based on information from Case-Shiller, the average home price in the Seattle MSA increased 8.2% in 2012 from 2011. This compares favorably to the national average home price index increase in 2012 of 6.8%. King County has the largest population of any county in the state of Washington, covers approximately 2,100 square miles, and is located on the Puget Sound. It has approximately 1.9 million residents and a median household income of approximately $68,000. King County has a diversified economic base with many industries including shipping and transportation (Port of Seattle, Paccar, Inc. and Expeditors International of Washington, Inc.), retail (Amazon.com, Inc., Starbucks Corp. and Nordstrom, Inc.) aerospace (the Boeing Company) and computer technology (Microsoft Corp.) and biotech industries.Based on information from the Washington Center for Real Estate Research (“WCRER”), the average home price in King County as of September 30, 2012 was $379,900, an 8.5% increase from September 30, 2011 and a 2.6% decrease from September 30, 2010. Pierce County has the second largest population of any county in the State of Washington, covers approximately 1,700 square miles and is located along western Puget Sound.It has approximately 795,000 residents and a median household income of approximately $57,000. The Pierce County economy is diversified with the presence of military related government employment (Fort Lewis Army Base and McChord Air Force Base), transportation and shipping employment (Port of Tacoma), and aerospace related employment (Boeing). Based on information from the WCRER the average home price in Pierce County in September 2012 was $204,600, a 14.1% increase from 2011 and a 9.1% decrease from September 30, 2010. Snohomish County has the third largest population of any county in the state of Washington, covers approximately 2,100 square miles and is located on Puget Sound touching the northern border of King County.It has approximately 713,000 residents and a median household income of approximately $64,000. The economy of Snohomish County is diversified with the presence of military related government employment (Everett Homeport Naval Base), aerospace related employment (Boeing) and retail trade.Based on information from the WCRER, the average home price in Snohomish County as of September 30, 2012 was $274,000, a 14.1% increase from 2011 and a 0.4% decrease from September 30, 2010. 5 Clallam County, with a population of approximately 71,000, is ranked 18th among the counties in the state of Washington.It is bordered by the Pacific Ocean and the Strait of Juan de Fuca and covers 1,700 square miles, including the westernmost portion of the continental United States.It has approximately 36,000 households and median household income of approximately $42,000. The economy of Clallam County is primarily manufacturing and shipping. The Sequim Dungeness Valley continues to be a growing retirement location.Our offices are in Port Angeles and Sequim, the two largest cities in the county.Based on information from the WCRER the average home price in Clallam County as of September 30, 2012 was $208,300, a 17.6% increase from 2011 and a 6.0% increase from September 30, 2010. There have been indications over the past year that the U.S. job market, including the job market in our market area, is improving.Economic conditions in general appear to be stabilizing, as the unemployment rates in our four county market area and the state of Washington have decreased since December 31, 2011, which was consistent with the nation as a whole.According to the latest available information from the Bureau of Labor Statistics, King and Snohomish Counties reported an unemployment rate of 6.1% and 6.7%, respectively, as of December 2012, which are lower than the state and national unemployment rates of 7.5% and 7.8%, respectively.The unemployment rates for Clallam and Pierce Counties are above the state and national rates as of December 2012.The unemployment rate in Clallam County decreased from 10.5% as of December 2011 to 9.9% as of December 2012, while the unemployment rate in Pierce County decreased from 9.3% as of December 2011 to 8.5% as of December 2012. Lending Activities The following table presents information concerning the composition of our loan portfolio, including loans held for sale by the type of loan for the dates indicated: December 31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Real estate loans: One- to four-family $ % $ % $ % $ % $ % Home equity Commercial and multifamily Construction and land Total real estate loans Consumer loans: Manufactured homes Other consumer Total consumer loans Commercial business loans Total loans % Less: Deferred fees and discounts 43 Loans held for sale Allowance for loan losses Total loans, net $ 6 The following table shows the composition of our loan portfolio in dollar amounts and in percentages by fixed and adjustable rate loans for the dates indicated: December 31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent Fixed- rate loans: (Dollars in thousands) Real estate loans: One- to four-family(1) $ % $ % $ % $ % $ % Home equity Commercial and multifamily Construction and land Total real estate loans Manufactured homes Other consumer Commercial business Total fixed-rateloans Adjustable- rate loans: Real estate loans: One- to four-family Home equity Commercial and multifamily Construction and land Total real estate loans Other consumer Commercial business Total adjustable-rate loans Total loans % $ % Less: Deferred fees and discounts 43 Loans held for sale Allowance for loan losses Total loans, net $ (1) Includes 30-year loans with a one-time rate adjustment five to seven years after origination, which at December 31, 2012, totaled $25.8 million, or 31.97% of our fixed-rate one-to-four-family mortgages. 7 The following table illustrates the contractual maturity of our loan portfolio at December 31, 2012.Mortgages that have adjustable or renegotiable interest rates are shown as maturing in the period during which the contract is due.The total amount of loans due after December 31, 2013, which have predetermined interest rates, is $203.6 million, while the total amount of loans due after such date, which have floating or adjustable interest rates, is $102.3 million.The table does not reflect the effects of possible prepayments or enforcement of due-on-sale clauses. Real Estate Mortgage One- to Four- Home Equity Commercial and Construction Commercial Family Loans Multifamily and Land Manufactured Homes Other Consumer Business Total(1) Weighted Weighted Weighted Weighted Weighted Weighted Weighted Weighted Average Average Average Average Average Average Average Average Amount Rate Amount Rate Amount Rate Amount Rate Amount Rate Amount Rate Amount Rate Amount Rate (Dollars in thousands) $ % $ % $ % $ % $ 18 % $ % $ % $ % 2017 to 2019 2020 to 2023 2024 to 2027 2018 and following Total $ % $ % $ % $ % $ % $ % $ % $ % (1)Excludes deferred fees and discounts of $832,000. (2)Includes demand loans, loans having no stated maturity, overdraft loans and loans held for sale. 8 Lending Authority.Our President and Chief Executive Officer may approve unsecured loans up to $500,000 and all types of secured loans up to $1.5 million.Our Executive Vice President and Chief Credit Officer may approve secured loans up to $750,000 and unsecured loans up to $250,000.Any loans over the President and Chief Executive Officer’s lending authority or loans otherwise outside our general underwriting guidelines must be approved by the Board Loan Committee. Largest Borrowing Relationships. At December 31, 2012, the maximum amount under federal law that we could lend to any one borrower and the borrower’s related entities was approximately $6.5 million.Our five largest relationships totaled $19.2 million in the aggregate, or 5.9% of our $326.7 million gross loan portfolio, at December 31, 2012.The largest relationship consists of a $4.5 million line of credit to a business collateralized by the borrower’s accounts receivable, inventory and equipment.The total credit facility to this borrower is $15.0 million and there are two other participating financial institutions.The next four largest lending relationships at December 31, 2012, were: $4.0 million in loans to commonly owned businesses collateralized by commercial real estate; a $3.9 million loan collateralized by multifamily real estate; a $3.5 million construction line of credit to a business secured by multifamily real estate; and a $3.3 million loan collateralized by commercial real estate.At December 31, 2012, we had one other lending relationship that exceeded $3.0 million.All of the loans in these lending relationships were performing in accordance with their repayment terms as of December 31, 2012. One- to Four-Family Real Estate Lending.One of our primary lending activities is the origination of loans secured by first mortgages on one- to four-family residences, substantially all of which are secured by property located in our geographic lending area.We originate both fixed-rate and adjustable-rate loans. Over the past two years, the overwhelming majority of our one- to four-family loan originations were fixed rate. Most of our loans are written using generally accepted underwriting guidelines, and are readily saleable to Fannie Mae or other private investors.A portion of the one- to four-family loans we originate are retained in our portfolio while the majority are sold into the secondary market to Fannie Mae, with servicing retained for continued customer contact, relationship building and to increase non-interest income.The sale of mortgage loans provides a source of non-interest income through the gain on sale, reduces our interest rate risk, provides a stream of servicing income, enhances liquidity and enables us to originate more loans at our current capital level than if we held them in portfolio.We are currently selling all our conforming fixed-rate loans, on a servicing retained basis.Our pricing strategy for mortgage loans includes establishing interest rates that are competitive with other local financial institutions and consistent with our internal asset and liability management objectives.During the year ended December 31, 2012, we originated $107.2 million of one- to four-family fixed-rate mortgage loans and no one- to four-family adjustable rate mortgage (“ARM”) loans.See “- Loan Originations, Purchases, Sales, Repayments and Servicing.”At December 31, 2012, one- to four-family residential mortgage loans (including $1.7 million of loans held for sale) totaled $95.8 million, or 29.1%, of our gross loan portfolio, of which $80.7 million were fixed-rate loans and $15.1 million were ARM loans, compared to $96.3 million (including $1.8 million of loans held for sale), or 31.9% of our gross loan portfolio as of December 31, 2011, of which $80.0 million were fixed-rate loans and $16.3 million were ARM loans. Substantially all of the one- to four-family residential mortgage loans we retain in our portfolio consist of loans that are "non-conforming" because they do not satisfy acreage limits, income, credit, conforming loan limits (i.e., jumbo mortgages) or various other requirements imposed by Fannie Mae.Some of these loans are also originated to meet the needs of borrowers who cannot otherwise satisfy Fannie Mae credit requirements because of personal and financial reasons (i.e., divorce, bankruptcy, length of time employed, etc.), and other aspects, which do not conform to Fannie Mae's guidelines.Such borrowers may have higher debt-to-income ratios, or the loans are secured by unique properties in rural markets for which there are no sales of comparable properties to support the value according to secondary market requirements.We may require additional collateral or lower loan-to-value ratios to reduce the risk of these loans.We believe that these loans satisfy a need for borrowers in our market area.As a result, subject to market conditions, we intend to continue to originate these types of loans. 9 We generally underwrite our one- to four-family loans based on the applicant’s employment and credit history and the appraised value of the subject property.We generally lend up to 80% of the lesser of the appraised value or purchase price for one- to four-family first mortgage loans and non-owner occupied first mortgage loans.At December 31, 2012, we had $7.9 million of non-owner occupied first mortgage loans.For first mortgage loans with a loan-to-value ratio in excess of 80%, we generally require private mortgage insurance in order to reduce our exposure to 80% or charge a higher interest rate.Properties securing our one- to four-family loans are generally appraised by independent fee appraisers who are selected in accordance with criteria approved by the Board of Directors.For loans that are less than $250,000, we may use an automated valuation model developed by Freddie Mac, called the Home Value Estimator, in lieu of an appraisal.We generally require title insurance policies on all first mortgage real estate loans originated.Homeowners, liability, fire and, if required, flood insurance policies are also required for one-to four-family loans. Our real estate loans generally contain a “due on sale” clause allowing us to declare the unpaid principal balance due and payable upon the sale of the security property.The average size of our one- to four-family residential loans was approximately $210,000 at December 31, 2012. Fixed-rate loans secured by one- to four-family residences have contractual maturities of up to 30 years; however, at December 31, 2012 we had $1.7 million of one- to four-family loans with an original contractual maturity of 40 years which were originated prior to 2009.All of these loans are fully amortizing, with payments due monthly.Our portfolio of fixed-rate loans also includes $25.6 million of loans with an initial seven year term and a 30-year amortization period with a borrower refinancing option at a fixed rate at the end of the initial term as long as the loan has met certain performance criterion.In addition, prior to 2012 we originated for portfolio five and seven year balloon reset loans (which are loans that are originated with a fixed interest rate for the initial five or seven years, and thereafter incur one interest rate change based on current market interest rates in which the new rate remains in effect for the remainder of the loan term) based on a 30-year amortization period. ARM loans are offered with annual adjustments and life-time rate caps that vary based on the product, generally with a maximum annual rate change of 2.0% and a maximum overall rate change of 6.0%.We generally use the rate on one-year Treasury Bills to re-price our ARM loans, however, $7.8 million of our ARM loans are to employees that re-price annually based on a margin of 1% over our average 12 month cost of funds.As a consequence of using caps, the interest rates on ARM loans may not be as rate sensitive as our cost of funds.Furthermore, because loan indexes may not respond perfectly to changes in market interest rates, upward adjustments on loans may occur more slowly than increases in our cost of interest-bearing liabilities, especially during periods of rapidly increasing interest rates.Because of these characteristics, yields on ARM loans may not be sufficient to offset increases in our cost of funds. ARM loans generally pose different credit risks than fixed-rate loans, primarily because as interest rates rise, the borrower’s payment rises, which increases the potential for default.The majority of these loans have been originated within the past several years, when rates were historically low.We intend to expand our fully amortizing ARM loans, by offering ARM loans having a fixed interest rate for the first one, three, five, or seven years, followed by a periodic adjustable interest rate for the remaining term.Given the recent market environment, however, the production of ARM loans has been substantially reduced because borrowers favor fixed rate mortgages. Home Equity Lending.We originate home equity loans that consist of fixed-rate loans and variable-rate lines of credit.We originate home equity loans in amounts of up to 80% of the value of the collateral, minus any senior liens on the property; however, prior to 2010 we originated home equity loans in amounts of up to 100% of the value of the collateral, minus any senior liens on the property.Home equity lines of credit are typically originated for up to $250,000 with an adjustable rate of interest, based on the one-year Treasury Bill rate plus a margin.Home equity lines of credit generally have up to a twelve-year draw period, during which time the funds may be paid down and redrawn up to the committed amount.Once the draw period has lapsed, the payment is amortized over a twelve-year period based on the loan balance at that time.We charge a $50 annual fee on each outstanding home equity line of credit and require monthly interest-only payments on the entire drawn amount during the draw period.At December 31, 2012, home equity loanstotaled $35.4 million, or 10.7% of our gross loan portfolio compared to 39.7 million, or 13.1% of our gross loan portfolio at December 31, 2011.Home equity lines of credit at December 31, 2012 totaled $25.8 million, or 7.8% of our gross loan portfolio, compared to $30.3 million, or 10.1% of our gross loan portfolio as of December 31, 2011.At December 31, 2012, unfunded commitments on home equity lines of credit totaled $13.4 million. 10 Our fixed-rate home equity loans are originated in amounts, together with the amount of the existing first mortgage, of up to 90% of the appraised value of the subject property.These loans may have terms of up to 20 years and are fully amortizing.At December 31, 2012, fixed-rate home equity loans totaled $9.6 million, or 2.9% of our gross loan portfolio, compared to $9.3 million, or 3.1% of our gross loan portfolio as of December 31, 2011. Commercial and Multifamily Real Estate Lending.We offer a variety of commercial and multifamily loans.Most of these loans are secured by commercial income producing properties, including retail centers, multifamily apartment buildings, warehouses, and office buildings located in our market area.At December 31, 2012, commercial and multifamily loans totaled $133.6 million, or 40.6% of our gross loan portfolio, compared to $106.0 million, or 35.1% of our gross loan portfolio as of December 31, 2011. Loans secured by commercial and multifamily real estate are generally originated with a variable interest rate, fixed for a five to ten-year term and a 20- to 25-year amortization period.At the end of the initial term, there is a balloon payment or the loan re-prices based on an independent index plus a margin of 1% to 4% for another five years.Loan-to-value ratios on our commercial and multifamily loans typically do not exceed 80% of the lower of cost or appraised value of the property securing the loan at origination. Loans secured by commercial and multifamily real estate are generally underwritten based on the net operating income of the property, quality and location of the real estate, the credit history and financial strength of the borrower and the quality of management involved with the property.The net operating income, which is the income derived from the operation of the property less all operating expenses, must be sufficient to cover the payments related to the outstanding debt plus an additional coverage requirement.We generally impose a minimum debt coverage ratio of approximately 1.20 for originated loans secured by income producing commercial properties. If the borrower is other than an individual, we generally require the personal guaranty of the borrower. We also generally require an assignment of rents or leases in order to be assured that the cash flow from the project will be used to repay the debt.Appraisals on properties securing commercial and multifamily loans are performed by independent state certified licensed fee appraisers and approved by the Board Loan Committee. In order to monitor the adequacy of cash flows on income-producing properties, the borrower is required to provide, at a minimum, annual financial information.From time to time we also acquire participation interests in commercial and multifamily loans originated by other financial institutions secured by properties located in our market area.On a case by case basis, we will consider loan participations where the collateral is located outside of our market area. At December 31, 2012, we held $3.2 million in commercial and multifamily loan participations secured by property located in Renton, WA, Gresham, OR and Billings, MT. Historically, loans secured by commercial and multifamily properties generally involve different credit risks than one- to four-family properties.These loans typically involve larger balances to single borrowers or groups of related borrowers.Because payments on loans secured by commercial and multifamily properties are often dependent on the successful operation or management of the properties, repayment of these loans may be subject to adverse conditions in the real estate market or the economy.If the cash flow from the project is reduced, or if leases are not obtained or renewed, the borrower’s ability to repay the loan may be impaired.Commercial and multifamily loans also expose a lender to greater credit risk than loans secured by one-to four-family because the collateral securing these loans typically cannot be sold as easily as one-to four-family.In addition, most of our commercial and multifamily loans are not fully amortizing and contain large balloon payments upon maturity.Balloon payments may require the borrower to either sell or refinance the underlying property in order to make the payment, which may increase the risk of default or non-payment.Our largest single commercial and multifamily borrowing relationship at December 31, 2012, totaled $4.0 million and is collateralized by four commercial real estate notes.At December 31, 2012, these loans were performing in accordance with its repayment terms. 11 The following table displays information on commercial and multifamily loans by type at December 31, 2012 and 2011: Amount Percent Amount Percent (Dollars in thousands) Multifamily residential $ % $ % Warehouses Office buildings Mobile Home Parks Gas station / Convenience store Other non-owner occupied commercial real estate Other owner-occupied commercial real estate Total $ % $ % Construction and Land Lending.We originate construction loans secured by single-family residences and commercial and multifamily real estate.We also originate land and lot loans, which are secured by raw land or developed lots on which the borrower intends to build a residence, and land acquisition and development loans.At December 31, 2012, our construction and land loans totaled $25.5 million, or 7.7% of our gross loan portfolio, compared to $17.8 million, or 5.9% of our gross loan portfolio at December 31, 2011.At December 31, 2012, unfunded construction loan commitments totaled $13.7 million. Construction loans to individuals and contractors for the construction and acquisition of personal residences totaled $8.2 million, or 32.4% of our construction and land portfolio at December 31, 2012.We originate these loans whether or not the collateral property underlying the loan is under contract for sale.At December 31, 2012, construction loans to contractors for homes that were not pre-sold totaled $4.7 million. The composition of, and location of underlying collateral securing, our construction and land loan portfolio including loan commitments at December 31, 2012 was as follows: Type Olympic Peninsula Puget Sound Other Total (In thousands) Commercial and multifamily construction $
